per curiam:
Nuevamente tenemos que suspender a una abogada del ejercicio de la abogacía por desatender reite-radamente las órdenes de este Tribunal.
I
Este caso tiene su génesis en una acción civil instada por el Sr. Edwin Ortiz Rivera contra la Sra. Sheila Taina Bermúdez Mateo. Según se desprende del expediente, la Leda. Verónica del C. Crespo Peña contestó la demanda y compareció en varias instancias en representación de la señora Bermúdez Mateo. Así, el 20 de febrero de 2013, el Tribunal de Primera Instancia, Sala Superior de Coamo, emitió una orden para iniciar el procedimiento dispuesto *320en la Regla 37 de Procedimiento Civil, 32 LPRA Ap. V. Consecuentemente, ordenó que los abogados coordinaran una reunión y prepararan el correspondiente informe para el manejo del caso.
A pesar de que el representante legal del señor Ortiz Rivera remitió varias misivas para programar la reunión, la licenciada Crespo Peña nunca contestó. El foro primario reiteró su mandato y advirtió las consecuencias de desaca-tar lo ordenado. No obstante, la licenciada Crespo Peña no tomó acción alguna ni cumplió con la referida orden.
En vista de que la letrada incumplió repetidamente con su mandato, el Tribunal de Primera Instancia anotó la re-beldía a la señora Bermúdez Mateo y señaló el día para el juicio en su fondo. Oportunamente, la señora Bermúdez Mateo compareció por derecho propio y expuso que no ha-bía podido entablar comunicación con la licenciada Crespo Peña, pues hacía meses que esta no aparecía. Asimismo, detalló los esfuerzos que realizó para intentar comunicarse con la letrada y solicitó que se le proveyese un tiempo ra-zonable para buscar un nuevo representante legal. Argüyó que no debía ser penalizada por la inacción de su represen-tante legal.
El Tribunal de Primera Instancia le impuso a la licen-ciada Crespo Peña una sanción de quinientos dólares y le concedió diez días improrrogables para expresarse sobre sus incumplimientos continuos. Sin embargo, la letrada no proveyó contestación alguna. Tras el incumplimiento, una vez más, de la letrada, el foro primario le concedió una última oportunidad para responder, so pena de elevar el expediente a este Tribunal. Debido a que la abogada no contestó, el Tribunal de Primera Instancia remitió el expe-diente del caso a esta Curia para evaluar la conducta de la letrada por una posible infracción de los cánones del Có-digo de Etica Profesional.
Una vez recibimos el expediente en cuestión, le concedi-mos a la licenciada Crespo Peña un primer término de *321veinte días para expresarse al respecto. Sin embargo, esta ignoró nuestra orden. Como resultado, le otorgamos a la abogada un término improrrogable de treinta días para que mostrara causa por la cual no debía ser suspendida del ejercicio de la abogacía por incumplir con lo requerido por este Tribunal. La letrada tampoco obedeció esta última or-den en el término provisto.
En vista de que la licenciada Crespo Peña nunca con-testó, a pesar de que le concedimos dos oportunidades para ello y le apercibimos de las consecuencias que su incumpli-miento podría conllevar, procedemos a suspenderla indefi-nidamente del ejercicio de la abogacía.
II
El Código de Ética Profesional, supra, recoge las normas de conducta que rigen a los miembros de la profesión legal en Puerto Rico para beneficio de la ciuda-danía, la profesión y las instituciones de justicia. In re Rivera Navarro, 193 DPR 303, 310 (2015). En específico, el Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX, dispone que los abogados deben “observar para con los tribunales una conducta que se caracterice por el mayor respeto”. Como corolario de ese deber, se exige que los abo-gados cumplan pronta y diligentemente las órdenes de to-dos los tribunales. In re Nieves Nieves, 181 DPR 25, 34 (2011).
Por esa razón, hemos enfatizado que todo letrado debe responder diligente y oportunamente a los requerimientos de este Tribunal, particularmente los relacionados con los procedimientos disciplinarios. In re Pestaña Segovia, 192 DPR 485, 493 (2015). Cuando un abogado no cumple nues-tras órdenes relacionadas con un procedimiento disciplina-rio, menosprecia nuestra autoridad e infringe las disposi-ciones del Canon 9, supra. In re Martínez Rodríguez, 192 DPR 539, 542 (2015). “Asumir una actitud de menosprecio *322e indiferencia ante nuestras órdenes, denota falta de res-peto hacia nuestra autoridad, por lo que viola dicho canon”. In re Dávila Toro, 193 DPR 159, 163 (2015).
En esa misma línea, hemos resuelto que “ [e] 1 in-cumplimiento con nuestras órdenes y la indiferencia a nuestros apercibimientos sobre sanciones disciplinarias constituyen causa suficiente para la suspensión inmediata de los abogados”. In re Irizarry Irizarry, 190 DPR 368, 375 (2014). Esa violación es completamente independiente de los méritos que pueda tener la queja presentada contra el abogado. In re Pestaña Segovia, supra, pág. 493.
III
La licenciada Crespo Peña desatendió los requerimientos y las órdenes de este Tribunal en varias ocasiones. Esa con-ducta, en sí misma, constituye una violación del Canon 9, supra. Al igual que hemos hecho antes, no dudaremos en disciplinar a los abogados que incumplan con los términos finales concedidos para contestar nuestras órdenes. In re Pestaña Segovia, supra. Con su conducta, la licenciada nos ha demostrado que no tiene interés en practicar la abogacía.
IV
Por los fundamentos antes expuestos, ordenamos la sus-pensión inmediata e indefinida de la Leda. Verónica del C. Crespo Peña de la práctica de la abogacía y notaría. Por su parte, los méritos que pueda tener el referido del juez superior, Hon. José A. Alicea Rivera, quedarán pendientes para evaluación una vez la licenciada Crespo Peña solicite la readmisión al ejercicio de la abogacía.
La licenciada Crespo Peña deberá notificar a sus clien-tes que, por motivo de su suspensión, no podrá continuar proveyéndoles consultoría ni representación legal, y les de-volverá los expedientes de cualquier caso ya atendido o *323pendiente de resolución y los honorarios que haya perci-bido por cualquier trabajo no realizado. De igual manera, tendrá la responsabilidad de informar de su suspensión a todos los foros judiciales y administrativos en los que tenga algún caso pendiente. Deberá acreditar y certificar a este Tribunal el cumplimiento con todo lo anterior dentro del término de treinta días, contados a partir de la notificación de la presente Opinión per curiam y Sentencia.
Se ordena al Alguacil de este Tribunal incautar inmedia-tamente la obra y el sello notarial de la licenciada Crespo Peña y entregarlos al Director de la Oficina de Inspección de Notarías para la correspondiente investigación e informe. Notifíquese personalmente esta Opinión per curiam y Sentencia.

Se dictará Sentencia de conformidad.